Title: From George Washington to Alexander McDougall, 25 July 1781
From: Washington, George
To: McDougall, Alexander


                  Dear Sir
                     
                     Head Quarters near Dobbs’ Ferry. July 25th 1781
                  
                  I request you will regularly report to me, the number of Militia which shall arrive from time to time, at your Post.  I am Dear Sir Your Most Obed. Servt
                  
                     Go: Washington
                  
               